Exhibit 10.14

AMENDMENT NO. 1

FARMER BROS. CO. RETIREMENT PLAN

The Plan named above gives the Employer the right to amend it at any time.
According to that right, the Plan is amended effective June 30, 2011, as
follows:

By striking the first sentence from the definition of Accrual Service in the
DEFINITIONS

SECTION of Article I and substituting the following:

Accrual Service means an Employee’s Period of Service credited on or before
June 30, 2011.

By adding the following after the first paragraph of the definition of Accrual
Service in the

DEFINITIONS SECTION of Article I:

Accrual Service shall be frozen on and after June 30, 2011 for purposes of
determining the Accrued Benefit on such date; however, for purposes of
determining a Participant’s Early Retirement Age, Disability Retirement Date, or
the deferred monthly retirement benefit for an Inactive Participant beginning on
his Early Retirement Date according to the VESTED BENEFITS SECTION of Article V,
Accrual Service shall continue to be credited for Periods of Service on and
after June 30, 2011.

By striking the first paragraph from the definition of Average Compensation in
the DEFINITIONS SECTION of Article I and substituting the following:

Average Compensation means, on any given date before June 30, 2011, the average
of an Employee’s Monthly Compensation for those 60 consecutive calendar months
of his Accrual Service (all such months, if less than 60) which give the highest
average out of the 120 latest calendar months of his Accrual Service (all such
months, if less than 120).

By adding the following after the last paragraph of the definition of Average
Compensation in the DEFINITIONS SECTION of Article I:

On any given date on or after June 30, 2011, an Employee’s Average Compensation
shall be his Average Compensation as of June 30, 2011.

By adding the following as the final paragraph of the ACCRUED BENEFIT SECTION of
Article IV:

On and after June 30, 2011, the Accrued Benefit is frozen and no additional
benefits shall accrue on and after such date.

This amendment is made an integral part of the aforesaid Plan and is controlling
over the terms of said Plan with respect to the particular items addressed
expressly herein. All other provisions of the Plan remain unchanged and
controlling.

Unless otherwise stated on any page of this amendment, eligibility for benefits
and the amount of any benefits payable to or on behalf of an individual who is
an Inactive Participant on the effective date(s) stated above, shall be
determined according to the provisions of the aforesaid Plan as in effect on the
day before he became an Inactive Participant.

 

Amendment No. 1    1    (7-7104)



--------------------------------------------------------------------------------

Signing this amendment, the Employer, as plan sponsor, has made the decision to
adopt this plan amendment. The Employer is acting in reliance on its own
discretion and on the legal and tax advice of its own advisors, and not that of
any member of the Principal Financial Group or any representative of a member
company of the Principal Financial Group.

Signed this 11 day of MAY, 2011

 

FARMERS BROS. CO By    /s/    Jeffrey Wahba   CFO   Title

 

Amendment No. 1    2    (7-7104)